Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The claims 1, 3-5, 7-19, 21 and 23-31 are allowed. The following is an examiner's statement of reasons for allowance:
 	None of the prior arts of record (PTO 892) individually or in combination explicitly teach or fairly suggest the each and every claimed limitation of the current invention as amended by the applicant, especially the independent claims 1, 19 and 26, where, include: 

wherein the first RRC signal comprises first resource periodicity for the first grant-free transmissions, and the first resource periodicity indicates a number of time units between two periodic neighboring UL grant-free data transmission occasions for the first grant-free transmissions using a first GF resource, and 
wherein the second RRC signal comprises second resource periodicity for the second grant-free transmissions, and the second resource periodicity indicates a number of time units between two periodic neighboring UL grant-free data transmission occasions for the second grant-free transmissions using a second GF resource.

The closest prior art of record (Yerramalli et al. (US- 20180227936-A1), “AUTONOMOUS UPLINK TRANSMISSION TECHNIQUES USING SHARED RADIO FREQUENCY SPECTRUM”; Li et al (US-20170367110-A1), “Grant-less Uplink Transmission for New Radio” and  Bae et al (US- 2020/0045722-A1), “METHOD AND DEVICE FOR TRANSMITTING/RECEIVING SIGNAL ASSOCIATED WITH GRANT-FREE RESOURCE IN WIRELESS COMMUNICATION SYSTEM”; 
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NIZAM U AHMED/Examiner, Art Unit 2461

/KIBROM T HAILU/Primary Examiner, Art Unit 2461